Case: 12-20152     Document: 00511931827         Page: 1     Date Filed: 07/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 24, 2012
                                     No. 12-20152
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LARRY BUTLER,

                                                  Plaintiff-Appellant

v.

BETTY WILLIAMS, Medical Director,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-2864


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Larry Butler, Texas prisoner # 1116378, appeals the district court’s denial
of his motion to appeal in forma pauperis (IFP) from the dismissal of his 42
U.S.C. § 1983 complaint. He moves for leave to proceed IFP in this appeal.
        “Under Article III of the Constitution, federal courts may adjudicate only
actual, ongoing cases or controversies.” Lewis v. Continental Bank Corp., 494
U.S. 472, 477 (1990). The case-or-controversy requirement is present at all
levels of litigation, from the trial level through the appellate process. Spencer

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-20152   Document: 00511931827      Page: 2   Date Filed: 07/24/2012

                                  No. 12-20152

v. Kemna, 523 U.S. 1, 7 (1998). An appeal is moot when the court can no longer
grant any effectual relief to the prevailing party. Motient Corp. v. Dondero, 529
F.3d 532, 537 (5th Cir. 2008). The issue of mootness is jurisdictional and must
be raised by this court sua sponte if necessary. Bailey v. Southerland, 821 F.2d
277, 278 (5th Cir. 1987).
      We earlier dismissed Butler’s appeal from the dismissal of his § 1983
complaint. Butler v. Williams, No. 11-20646, 2012 WL 987562 (5th Cir. Mar. 26,
2012) (unpublished). Thus, his instant appeal and IFP motion are moot. See
Motient Corp., 529 F.3d at 537; Bailey, 821 F.2d at 278. Butler is cautioned that
frivolous filings in the future will result in the imposition of sanctions, which
may include dismissal, monetary sanctions, and restrictions on his ability to file
pleadings in this court and any court subject to this court’s jurisdiction.
      MOTION TO PROCEED IFP DENIED AS MOOT, APPEAL DISMISSED
AS MOOT; SANCTION WARNING ISSUED.




                                        2